NUMBER 13-18-00486-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CALHOUN PORT AUTHORITY,                                                        Appellant,

                                             v.

VICTORIA ADVOCATE PUBLISHING CO.,                                               Appellee.


                    On appeal from the 135th District Court
                         of Calhoun County, Texas.


                          MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Hinojosa
         Memorandum Opinion by Chief Justice Contreras

       This is an appeal of an interlocutory order denying a plea to the jurisdiction in a

suit brought under the Texas Open Meetings Act (TOMA). See TEX. GOV’T CODE ANN.

ch. 551 (West, Westlaw through 2017 1st C.S.). By four issues, appellant Calhoun Port

Authority (CPA) argues that the trial court erred in denying its jurisdictional challenges to
the suit filed by appellee Victoria Advocate Publishing Co. (the Advocate), a newspaper

publisher.      We vacate the trial court’s judgment and dismiss the case for want of

jurisdiction.

                                             I. BACKGROUND

        This case involves CPA’s May 9, 2018 decision to hire former United States

Representative Blake Farenthold as a lobbyist. The Advocate filed suit alleging that CPA

failed to provide proper notice under TOMA that Farenthold’s hiring would be deliberated

or discussed at the May 9 meeting of CPA’s board of commissioners.1 The Advocate’s

suit asked the trial court to: (1) declare that CPA violated TOMA by deliberating and

discussing the hiring of Farenthold without legally adequate notice; (2) issue an injunction

“revers[ing] or void[ing]” the hiring and “prevent[ing] future violations of [TOMA]”; and (3)

award costs and attorney’s fees to the Advocate. The Advocate argued that the decision

to hire Farenthold was “of special interest to the public” due to Farenthold’s “current

notoriety arising from the circumstances of his recent resignation” from Congress.

        In a third amended petition, the Advocate further alleged that CPA, in response to

the initial filing of suit, noticed a special board meeting for May 24, 2018. According to

the Advocate, at the May 24 meeting, the board “removed the role of the Port Director” in

determining Farenthold’s employment—an action which the Advocate argued was also

unlawful under TOMA because it was not stated in the notice. The Advocate alleged that,

instead of holding a public vote on Farenthold’s hiring, the board held a vote on whether


        1  According to the Advocate, the agenda posted by CPA stated only that there would be a closed
session of the board to consider “the appointment, employment, compensation, evaluation, reassignment,
duties, discipline or dismissal or [sic] a public officer or employee.” The notice did not specifically mention
Farenthold or the position he was hired for; nor did it state that the Port Director, Charles Hausmann, would
consult with the board regarding the hire, as required by CPA’s personnel manual. Nevertheless, the board
voted in closed session on May 9 to hire Farenthold as a “legislative liaison” at an annual salary of $160,000.

                                                      2
to fire him on May 24; and because there were three votes for and three against,

Farenthold remained employed by CPA. The Advocate alleged that CPA committed

separate violations of TOMA by failing to properly maintain any recording or Certified

Agenda for the May 9 or May 24 closed sessions.

        CPA filed a plea to the jurisdiction arguing: (1) there is no justiciable controversy

because the Advocate alleged no “action” that can be voided under TOMA2; (2) the

Advocate’s claims are moot due to the decisions made by the board at the May 24

meeting; and (3) there is no justiciable controversy concerning publication of the Certified

Agenda of the May 9 meeting because CPA “alleges no viable basis for public disclosure

of the Certified Agenda under TOMA.” The Advocate filed a response. After a hearing,

the trial court denied the plea. CPA later filed an amended plea to the jurisdiction

addressing the claims made in the Advocate’s third amended petition, which the trial court

also denied.3

        This accelerated interlocutory appeal followed. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(a)(8) (West, Westlaw through 2017 1st C.S.) (allowing immediate appeal

of interlocutory order denying a plea to the jurisdiction by a governmental unit); id.

§ 101.001 (West, Westlaw through 2017 1st C.S.) (defining “governmental unit” to include

a navigation district); TEX. SPEC. DIST. CODE ANN. § 5003.002 (West, Westlaw through

2017 1st C.S.) (stating that CPA “is a navigation district”).



        2 In particular, CPA alleged that Hausmann had the sole authority to hire Farenthold and that its
board of commissioners merely consulted with Hausmann. Therefore, according to CPA, there was no
action by the board which could be invalidated under TOMA.
        3CPA also filed a motion for summary judgment and an amended motion for summary judgment;
however, the record does not contain a ruling on those motions. In any event, CPA does not argue on
appeal that the trial court erred in denying its summary judgment motions, and so we do not consider the
issue here.

                                                   3
       Following the initial round of briefing in this appeal, the Advocate notified this Court

on January 16, 2019, that Farenthold has resigned his position with CPA, thereby

rendering the Advocate’s claims moot to the extent they seek to have Farenthold’s hiring

declared void.

                                       II. DISCUSSION

       CPA argues on appeal that the trial court erred by denying its plea for four reasons:

(1) there is no justiciable controversy because the Advocate did not allege any board

“action,” such as a vote, that would be voidable under TOMA; (2) prospective injunctive

relief is not permitted under TOMA where there is no “pattern and practice of past

violations”; (3) TOMA section 551.104 does not permit a court to order publication of a

Certified Agenda “based solely on a putatively inadequate meeting notice”; and (4) the

Uniform Declaratory Judgments Act (UDJA) does not expand jurisdiction beyond the

“limited waiver” for claims made under TOMA.

A.     Standard of Review

       A plea to the jurisdiction is a dilatory plea used to defeat a cause of action without

regard to whether the claims asserted have merit. Bland Indep. Sch. Dist. v. Blue, 34
S.W.3d 547, 554 (Tex. 2000).         The plaintiff has the initial burden to plead facts

affirmatively showing that the trial court has subject matter jurisdiction. Tex. Ass’n of Bus.

v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993). Whether a trial court has

subject matter jurisdiction and whether the pleader has alleged facts that affirmatively

demonstrate the trial court's subject matter jurisdiction are questions of law that we review

de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004);

Tex. Natural Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002).



                                              4
We construe the pleadings liberally in favor of the pleader, look to the pleader’s intent,

and accept as true the factual allegations in the pleadings. See Miranda, 133 S.W.3d at

226, 228.

       If a plea to the jurisdiction challenges the existence of jurisdictional facts, we

consider relevant evidence submitted by the parties when necessary to resolve the

jurisdictional issues raised, as the trial court is required to do, even when the evidence

implicates the merits of the cause of action. Id. at 227; see City of Waco v. Kirwan, 298
S.W.3d 618, 622 (Tex. 2009).

B.     Applicable Law

       TOMA requires that every regular, special, or called meeting of a governmental

body be open to the public, with certain exceptions. TEX. GOV’T CODE ANN. § 551.002.

The governmental body must give written public notice of the date, hour, place, and

subject of each meeting. Id. §§ 551.041, .043. Generally, notice is sufficient if it informs

the reader that “some action” will be considered with regard to the topic. Lower Colo.

River Auth. v. City of San Marcos, 523 S.W.2d 641, 646 (Tex. 1975); City of Donna v.

Ramirez, 548 S.W.3d 26, 35 (Tex. App.—Corpus Christi 2017, pet. denied). The required

specificity of the notice is directly proportional to the level of public interest in the topic to

be discussed. Cox Enters., Inc. v. Bd. of Trustees of Austin Indep. Sch. Dist., 706 S.W.2d
956, 959 (Tex. 1986); City of Donna, 548 S.W.3d at 35.

       An action taken by a governmental body in violation of TOMA is voidable. TEX.

GOV’T CODE ANN. § 551.141. “An interested person, including a member of the news

media, may bring an action by mandamus or injunction to stop, prevent, or reverse a

violation or threatened violation of [TOMA] by members of a governmental body.” Id.



                                                5
§ 551.142(a) (West, Westlaw through 2017 1st C.S.).                              This provision waives

governmental immunity to suit for violations of TOMA’s provisions and authorizes suits

for mandamus or injunctive relief against governmental bodies. City of Donna, 548
S.W.3d at 35.4

C.      Analysis

        We must first address whether this proceeding is moot given Farenthold’s

resignation. A case is moot when either no live controversy exists between the parties or

the parties have no legally cognizable interest in the outcome. City of Krum, Tex. v. Rice,

543 S.W.3d 747, 749 (Tex. 2017) (per curiam). “Put simply, a case is moot when the

court’s action on the merits cannot affect the parties’ rights or interests.” Heckman v.

Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012).                        “A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings,

including the appeal.” In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)

(orig. proceeding). When a case becomes moot, the parties no longer have standing,

which requires the court to dismiss for lack of jurisdiction. City of Krum, 543 S.W.3d at

750.

        As noted, the Advocate concedes that its underlying claims are now moot to the

extent that they seek to have Farenthold’s hiring invalidated or reversed. It argues,


        4  There is a split in authority regarding whether TOMA waives immunity for declaratory judgment
actions. Compare City of New Braunfels v. Carowest Land, Ltd., 549 S.W.3d 163, 173 (Tex. App.—Austin
2017, pet. filed) (concluding that TOMA section 551.142 “set[s] the boundaries of [its] waiver[] of immunity
to the express relief provided in the statute[]—injunctive and mandamus relief—and [does not] extend[] the
scope of waiver to include the declaratory relief that [the plaintiff] sought and the trial court awarded here”)
(citing Zachry Const. Corp. v. Port of Houston Auth. of Harris Cty., 449 S.W.3d 98, 109 (Tex. 2014) (holding
that local government code chapter 271 “does not waive immunity from suit on a claim for damages not
recoverable” under that chapter)) with Town of Shady Shores v. Swanson, 544 S.W.3d 426, 437 n.1 (Tex.
App.—Fort Worth 2018, pet. filed) (“[A]lthough TOMA does not broadly waive immunity for all declaratory
judgment actions, it does waive immunity for a declaration that an action taken in violation of TOMA is
void.”). We need not decide the issue here. See TEX. R. APP. P. 47.1.

                                                       6
however, that the following claims it raised are not moot: (1) its claim for a “declaration

concerning the illegal insufficiency of the notice of the closed session on May 9, 2018,

and the illegality of the closed session itself”; (2) its claim for an injunction “to prevent

future violations of [TOMA] by [CPA]”; (3) its claims for “an order requiring publication of

the certified agenda of the closed session on May 9, 2018” and “a declaration of the illegal

inadequacy of the certified agenda of that closed session and of the one that occurred on

May 24, 2018”; and (4) its claim for attorney’s fees under the Uniform Declaratory

Judgments Act (UDJA). See TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (West, Westlaw

through 2017 1st C.S.).

       We disagree. Although the Advocate raises TOMA-based complaints regarding

the notice of CPA’s May 9, 2018 and May 24, 2018 closed board sessions, the only

actions which it seeks to “stop, prevent, or reverse” are the decisions to hire and retain

Farenthold. See TEX. GOV’T CODE ANN. § 551.142(a); Point Isabel Indep. Sch. Dist. v.

Hinojosa, 797 S.W.2d 176, 182–83 (Tex. App.—Corpus Christi 1990, writ denied) (noting

that “[t]he intent of the legislature . . . appears to be that only specific acts which violate

[TOMA] are subject to being declared void” and holding that “defective notice of a meeting

renders voidable only those specific actions which are in violation of [TOMA]”). Because

those decisions have already been effectively reversed, there is no live case or

controversy involving the May 9 and May 24 board sessions which the trial court could

remedy by taking action on the merits. Accordingly, we conclude that all of the Advocate’s

claims are now moot.

       The Advocate also requested an order “prevent[ing] future violations” of TOMA.

As noted, TOMA allows a member of the news media to sue to “prevent” a “violation or



                                              7
threatened violation” of TOMA. See TEX. GOV’T CODE ANN. § 551.142(a). Arguably, this

specific claim is not moot, technically speaking, because it only seeks prospective relief.

However, again, the only actions which the Advocate alleges were violations of TOMA

have already been effectively reversed, and it does not allege any “threatened violation”

of the statute. See id. Accordingly, even assuming the request for an order preventing

future TOMA violations is not moot, the trial court nevertheless lacks subject matter

jurisdiction over this particular request because the Advocate has not pleaded facts

establishing a waiver of CPA’s governmental immunity. See Tex. Ass’n of Bus., 852
S.W.2d at 446; City of Donna, 548 S.W.3d at 35. Specifically, it has not pleaded that

there is any “threatened violation” of TOMA which the trial court should prevent. See TEX.

GOV’T CODE ANN. § 551.142(a).

                                     III. CONCLUSION

      CPA’s issues on appeal are sustained. We vacate the trial court’s judgment and

dismiss the case for want of jurisdiction. See TEX. R. APP. P. 43.2(e).



                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed the
11th day of April, 2019.




                                            8